—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered June 2, 1997, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions, including that the Supreme Court improperly charged the jurors regarding their participation in the deliberation process, are unpreserved for appellate review (see, CPL 470.05 [2]; People v Green, 202 AD2d 186; People v Udzinski, 146 AD2d 245) and, in any event, without merit. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.